Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Susan Bobo, Appellant                                  Appeal from the 17th District Court of
                                                        Tarrant County, Texas (Tr. Ct. No. 017-
 No. 06-16-00048-CV         v.                          271575-14). Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 Elezebeth Varughese, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment of
the court below. We affirm the judgment of the trial court.
       We further order that the appellant, Susan Bobo, pay all costs of this appeal.




                                                       RENDERED DECEMBER 9, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk